DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ronald Grubb on June 14, 2021.
The application has been amended as follows: 
	
1. 	(Currently Amended) An antenna module for a wireless communication apparatus configured to communicate with a terminal, the antenna module comprising:
a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through;
a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a top face portion, a first feeding portion, and a second feeding portion, and each radiating structure being configured to radiate signals through the top face portion of the radiating structure; and
a plurality of communication chips coupled to a second side of the member, each communication chip of the plurality of communication chips electrically connected to the conductive pattern to supply electric signals to at least two radiating structures of the plurality of radiating structures to radiate signals, 

wherein the first feeding portion and the second feeding portion physically connect between the top face portion and the insulator plate such that the top face portion is distanced from the insulator plate, 
wherein each radiating structure is further configured to radiate a first signal corresponding to the first feeding portion and a second signal corresponding to the second feeding portion,
wherein polarizations of the first signal and the second signal are different from each other, and 
wherein the antenna module is configured to operate in a multiple input multiple output (MIMO) antenna scheme.

6. 	(Currently Amended) A wireless communication apparatus for communicating with a terminal using an antenna module, the wireless communication apparatus comprising:
a power supply; and
an antenna module,
wherein the antenna module comprises: 
a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through,
a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a top face portion, a first feeding portion, and a second feeding portion, and each radiating structure being configured to radiate signals through the top face portion of the radiating structure, and
a plurality of communication chips coupled to a second side of the member, each communication chip of the plurality of communication chips electrically connected to the conductive pattern to supply electric signals to at least two radiating structures of the plurality of radiating structures to radiate signals, 
wherein the first feeding portion and the second feeding portion are configured to support the top face portion spaced apart from the insulator plate,
wherein the first feeding portion and the second feeding portion physically connect between the top face portion and the insulator plate such that the top face portion is distanced from the insulator plate, 
wherein each radiating structure is further configured to radiate a first signal corresponding to the first feeding portion and a second signal corresponding to the second feeding portion,
wherein polarizations of the first signal and the second signal are different from each other, and 
wherein the antenna module is configured to operate in a multiple input multiple output (MIMO) antenna scheme.


11. 	(Currently Amended) An antenna module for a wireless communication apparatus configured to communicate with a terminal, the antenna module comprising:
a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through;
a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a top face portion, a first feeding portion, and a second feeding portion, and wherein the first feeding portion and the second feeding portion of each radiating structure are configured to maintain the top face portion spaced apart from the insulator plate, and wherein the first feeding portion and the second feeding portion physically connect between the top face portion and the insulator plate such that the top face portion is distanced from the insulator plate; and
a plurality of communication chips coupled to a second side of the member, 
wherein a first communication chip of the plurality of communication chips is connected to a first part of the conductive pattern to supply first electric signals to both of a first radiating structure and a second radiating structure of the plurality of radiating structures via a respective one of the feeding portions thereof for radiating a first signal of a first polarization via the first radiating structure and the second radiating structure, 
wherein a second communication chip of the plurality of communication chips is connected to a second part of the conductive pattern to supply second electric signals to both of the first radiating structure and the second radiating structure of the plurality of radiating structures via a 
wherein the first polarization and the second polarization are substantially perpendicular to each other, and 
wherein the antenna module is configured to operate in a massive multiple input multiple output (M-MIMO) antenna scheme.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a top face portion, a first feeding portion, and a second feeding portion, and each radiating structure being configured to radiate signals through the top face portion of the radiating structure, wherein the first feeding portion and the second feeding portion physically connect between the top face portion and the insulator plate such that the top face portion is distanced from the insulator plate.  
 	Sanford – of record - is cited as teaching some elements of the claimed invention including an insulator plate, a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, a plurality of metal structures, and a first feeding portion.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


 	Sanford is cited as teaching some elements of the claimed invention including an insulator plate, a member comprising an insulator plate and a conductive pattern formed on the insulator plate for electric signals to flow through, a plurality of metal structures, and a first feeding portion.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 11, patentability exists, at least in part, with the claimed features of a plurality of radiating structures disposed on a first side of the member, wherein each radiating structure of the plurality of radiating structures comprises a top face portion, a first feeding portion, and a second feeding portion, and wherein the first feeding portion and the second feeding portion of each radiating structure are configured to maintain the top face portion spaced apart from the insulator plate, and wherein the first feeding portion and the second feeding portion physically connect between the top face portion and the insulator plate such that the top face portion is distanced from the insulator plate.  

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/DAVID E LOTTER/Examiner, Art Unit 2845